Citation Nr: 0942858	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  99-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbar disc disease prior to 
September 23, 2002.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbar disc disease from 
September 23, 2002, forward.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that increased the rating assigned the 
Veteran's low back disability to 40 percent.

In May 2002, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In September 2003, the Board remanded the present matter for 
additional development and due process concerns.  

In January 2006, the Board denied the Veteran's claims.  The 
appellant, through a private attorney, appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Veterans Court).  In a June 2008 Decision, the Court 
vacated the Board's January 2006 decision and remanded the 
matters for further proceedings consistent with the June 2008 
Decision.

Following a review of the record, the Board finds that the 
Veteran's claim for lumbar disc disease should be adjudicated 
for two separate time periods based on the September 2002 
change in regulations for spine disabilities.  The Board has 
accordingly recharacterized the Veteran's claim as stated on 
the title page.

The issues of entitlement to an increased rating for lumbar 
disc disease from September 23, 2002, forward, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO for further action.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by pain 
and moderate to severe limitation of motion.

2.  The Veteran's radiculopathy of the right lower extremity 
is productive of mild incomplete paralysis of the sciatic 
nerve.

3.  The Veteran's radiculopathy of the left lower extremity 
is productive of mild incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 40 percent for 
lumbar disc disease prior to September 23, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002) (effective prior to September 23, 2002).

2.  The criteria for a separate 10 percent disability rating 
for radiculopathy of the right lower extremity associated 
with lumbar disc disease prior to September 23, 2002, have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8520 (2009).

3.  The criteria for a separate 10 percent disability rating 
for radiculopathy of the left lower extremity associated with 
lumbar disc disease prior to September 23, 2002, have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2008).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2008).

During the course of this appeal, VA has revised the criteria 
for evaluating disabilities of the spine.  The RO has 
considered the Veteran's claim under both the old and amended 
criteria.  The Veteran was notified of the amended criteria 
by a letter dated November 2002 and in the May 2005 SSOC.  
Taking these factors into consideration, the Board will 
proceed with consideration of this appeal, applying the 
version of the criteria which is more favorable to the 
Veteran, although the new rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000 (Apr. 10, 
2000); 65 Fed. Reg. 33,421 (2000); See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection was granted for lumbosacral strain in a 
November 1962 RO decision and a noncompensable evaluation was 
assigned under DC 5295.  The rating was increased to 20 
percent for the disability characterized as lumbar disc 
syndrome in a September 1972 rating decision under DC 5293.  
That rating remained in effect until the May 1998 rating 
decision that increased the rating to 40 percent under DC 
5293.

As set forth above, the RO has rated the Veteran's low back 
disability as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (2002).  Up until September 23, 
2002, DC 5293 provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief warrants a 40 percent rating.  
Moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent rating.  Mild intervertebral 
disc syndrome is rated at 10 percent.  See 38 C.F.R. § 4.71a, 
DC 5293 (2002).

The Veteran received private medical treatment for his low 
back disability.  Records dated January 1998 show x-ray 
findings of degenerative disc disease at the three lowest 
lumbar disc levels, most prominent at L5-S1; mild to moderate 
degenerative arthritic changes in the lumbar region; and 40 
degree lumbosacral angle in the lateral view.  A magnetic 
resonance imaging (MRI) also dated January 1998 revealed 
multi-level degenerative disc disease affecting all lumbar 
disc levels and moderately prominent right posterolateral 
disc herniation noted at L2-3 level with compromise of 
accompanying intervertebral foramina, which the examiner 
found would very likely result in compromise of the exiting 
right L3 nerve root and result in radiculopathy.  

In conjunction with his claim for an increased rating, the 
Veteran was afforded a VA examination in April 1998.  At that 
time, the Veteran complained of increased pain and stiffness 
over the past several years and an inability to do routine 
chores.  It was noted that the Veteran had been diagnosed as 
having L1 to L5 degenerative disc disease.  Physical 
examination revealed that motor function, deep tendon 
reflexes and sensation were intact and physiologic.  The 
lumbar spine was without bony tenderness, deformity, 
discoloration, or soft tissue swelling.  Forward flexion was 
30 degrees and backward extension was 10 degrees.  Rotation 
left and right and flexion left and right were all 10 
degrees.  Radiographs revealed a right convexity 
rotoscoliosis with its apex at approximately L2-L3, marked 
associated degenerative change, degenerative disc space 
narrowing, and discovertebral endplate changes at L5-S1.  The 
examiner noted the January 1998 MRI of the lumbar spine.  The 
Veteran was diagnosed as having chronic low back pain 
secondary to degenerative joint disease and degenerative disc 
disease, most prominent at L5-S1, with marked diminished 
range of motion of the lumbar spine.  MRI suggested a 
prominent right posterolateral disc herniation (protrusion) 
noted at the L2-L3 level with compromise of the accompanying 
intervertebral foramina.  

In August 1999, the Veteran was afforded another VA 
examination.  The claims file was reviewed.  The Veteran at 
that time complained of numbness in both lower extremities.  
He denied having weakened movement or excessive fatigability 
in his lower extremities and did not have weakened movement 
against resistance.  He did state that he had excessive pain 
in his back when standing for a prolonged period of time, 
painful motion and increased limitation of motion during 
flare-ups.  The Veteran stated that his back pain had not 
increased since his January 1998 examination.  At that time, 
the Veteran was in the process of selling his greenhouse 
business because he was unable to kneel and lift as well as 
before.  

Physical examination revealed that motion of the Veteran's 
dorsolumbar spine was limited by pain.  The Veteran had 15 
degrees of flexion before pain and he could flex to 60 
degrees with pain.  He had 20 degrees of extension without 
pain and could get to 30 degrees with pain.  He had 10 
degrees of right lateral flexion without pain and could get 
to 15 degrees with pain.  He had 15 degrees of left lateral 
flexion without pain and could get to 30 degrees with pain.  
The Veteran stated that he had been occasionally bedridden in 
the past for his back pain and had been at total bed rest.  
He did wear a back brace.  The Veteran was unable to describe 
the limitation of motion during flare-ups and the examiner 
was unable to test it at that time.  An electromyograph (EMG) 
showed S1 and L4 radiculopathy.  A past MRI from the claims 
file was noted showed bulging disk at L2-L3 with nerve root 
compression at L3.  The Veteran was diagnosed as having a 
herniated disk at L2-L3, degenerative changes of the lumbar 
spine, and bilateral S1 radiculopathy and mild right L4 
radiculopathy per EMG.

Private medical treatment records show that the Veteran 
received chiropractic treatment for diagnoses including 
lumbar disc syndrome, cervical subluxation from August 1994 
to April 1996; lumbar disc syndrome from October 1997 to June 
1998; and cervical and lumbar sprain/strain from November 
1998 to October 1999.  

In a March 2000 letter, the Veteran's private chiropractor 
stated that he had treated him from 1994 to 1999 for 
persistent symptoms and pronounced intervertebral disc 
syndrome.  In a letter dated August 2001 addressed to the 
Bureau of Motor Vehicles, another private chiropractor stated 
that the Veteran suffered from multiple disc herniation, 
degenerative joint disease, osteoarthritis, and left knee 
degeneration.  She also stated that the Veteran was unable to 
walk two hundred feet without stopping to rest and was 
severely limited in the ability to walk due to arthritic, 
neurologic and orthopedic conditions.  

During the May 2002 personal hearing, the Veteran stated that 
he had back pain all day long to varying degrees and that it 
was worse in the morning.  He stated that he had muscle 
spasms when he moved a certain way or held a position for a 
long time.  He could not estimate how often the spasms 
occurred.  At times, he had numbness and tingling in his legs 
and got pain in his legs from sitting for a long time.  He 
wore an 8 inch brace everyday while he was awake, and used a 
heavier 11 inch brace when doing house work.  He stated he 
could walk 300 to 400 feet before experiencing pain.  He used 
to go to a chiropractor once every other month and used an 
ice pack every morning.  

In April 2004 the Veteran was afforded a VA examination.  At 
that time, neurological examination showed 2+ deep tendon 
reflexes with downgoing toes, motor strength of 5/5 in all 
distal muscle groups, no calf atrophy and sensation intact in 
the upper and lower extremities to 2-point discrimination, 
vibration and position.  The examiner opined that there was 
no evidence of sciatica and that neurological examination was 
normal.

Applying the old criteria for DC 5293 to the above medical 
findings, a rating in excess of 40 percent is not warranted 
because the evidence does not show pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Although the medical evidence of 
record shows that the Veteran's has neurological 
manifestations related to his low back disability, the 
associated symptoms are not of the severity to warrant a 
higher rating.  The 1999 examination noted radiculopathy, 
however, there have been no findings of absent ankle jerk; 
rather ankle jerks have been present and equal in both lower 
extremities.  The Veteran has complained of occasional leg 
pain and numbness and paresthesias and the April 2005 VA 
examination shows reflexes slightly diminished to 1+; 
however, overall, neurological examinations have been 
essentially normal with normal strength and sensation.  Even 
in examination in 2004 the examiner specifically noted that 
there was no evidence of sciatica.  Further, although the 
Veteran has stated that he has muscle spasms, the 1998, 1999 
and 2004 examinations reflect no findings of muscle spasm.  
The Board has also considered the 1998 and 1999 records 
indicating disc herniation, radiculopathy and nerve root 
impingement.  However, findings on diagnostic studies, while 
a basis for determining the nature of the back disability, 
are not the basis for the evaluations in the rating schedule.  
These findings, in themselves, do not reflect sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
representing the degree of actual disability.  In all, the 
criteria for a rating in excess of 40 percent under DC 5293 
are not shown.

The Board notes that a private chiropractor said the Veteran 
had pronounced intervertebral disc syndrome.  However, the 
chiropractor provided no basis for that assertion, and there 
is no indication that the chiropractor was familiar with the 
VA rating schedule and the criteria required for rating 
intervertebral disc syndrome as "pronounced."

Prior to the amendments of the criteria for evaluating 
disabilities of the spine, there were other diagnostic codes 
that potentially related to impairment of the low back. The 
Veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes a higher rating is not warranted for the 
Veteran's service-connected low back disability under DCs 
5289, 5292 or 5295 in effect prior to September 2002.  A 
rating of 40 percent is the maximum rating available for 
limitation of motion of the lumbar spine under DC 5292 and 
for lumbosacral strain under DC 5295.  A higher rating is 
available under DC 5289 based on ankylosis of the lumbar 
spine.  However, ankylosis of the spine has not been shown on 
any examination. 

The Board has considered the DeLuca factors regarding pain on 
use but finds they are inapplicable to the present claim 
because the DeLuca standards do not apply when a veteran is 
at the maximum for limitation of motion and lumbar strain 
(DCs 5292 and 5295 under the old criteria) and where a higher 
evaluation is based on ankylosis, such as the case here.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

However, although the Veteran's low back disability does not 
warrant a rating higher than 40 percent based on the 
schedular criteria for intervertebral disc syndrome, the 
Board finds a separate disability rating is warranted for the 
radiculopathy of the right and left lower extremities prior 
to September 23, 2002.  In this regard, the Board notes that 
although the schedular criteria prior to 2002 did not 
specifically call for separate ratings for orthopedic and 
neurological manifestation of the low back disability, it did 
not preclude separate ratings.  The evidence clearly reflects 
that the Veteran reported leg pain and numbness and 
paresthesias.  In addition, the medical evidence of record 
clearly shows a basis for his complaints.  An MRI dated 
January 1998 revealed moderately prominent right 
posterolateral disc herniation noted at the L2-3 level with 
compromise of accompanying intervertebral foramina, which the 
examiner found would very likely result in compromise of the 
exiting right L3 nerve root and result in radiculopathy.  An 
August 1999 EMG showed S1 and L4 radiculopathy.  While the 
Veteran demonstrates a basis for his assertions of 
radiculopathy, associated neurological findings are slight.  
As shown above, neurological examinations have resulted in 
only minimal, if any, deficits with normal strength and 
sensation.  However, the Board is of the opinion that the 
Veteran has slight incomplete paralysis of the sciatic nerve 
sufficient to warrant a separate 10 percent disability rating 
for each leg.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period prior to September 23, 
2002.  The Board does not find evidence that the Veteran's 
low back disability should be increased for any separate 
periods based on the facts found.  The evidence of record in 
connection with this claim supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1)if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The evidence of record 
shows that the Veteran has not been employed since 1999 when 
he sold his greenhouse business.  The Veteran claims that he 
is unable to work due to his service-connected back 
disability.  In light of the Veteran's claim, the Board must 
adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
lumbar disc disease.  The competent medical evidence of 
record shows that his back condition is primarily manifested 
by pain, tenderness, limitation of motion, and radiculopathy.  
Many of the applicable diagnostic codes used to rate the 
Veteran's disability provide for ratings based on limitation 
of motion and he has been service-connected for related 
neurological impairment.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The 
effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time. 

In conclusion, the Board finds that the criteria for a rating 
in excess of 40 percent for lumbar disc disease under 
Diagnostic Code 5293 prior to September 23, 2002 have not 
been met but that the criteria for a separate 10 percent 
rating, but no higher, for each lower extremity based on 
Diagnostic Code 8520 have been met.  Where, as here, the 
preponderance of the evidence compels this conclusion, the 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Such preadjudication notice was not provided in this case; in 
fact, notice compliant with 38 U.S.C.A. § 5103(a) would have 
been impossible in 1998 since that section was not in effect 
prior to 2000.  However, information provided to the 
appellant in 1998 and subsequently was sufficient to fulfill 
the purpose of 38 U.S.C.A. § 5103(a).

In an April 2004 letter, the RO explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The May 1998 rating decision 
explained the criteria for the next higher disability rating 
available for the service-connected low back disability under 
the applicable diagnostic code.  The April 1999 statement of 
the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected disability, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel and a private attorney throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claim, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  

Moreover, there has been no assertion of prejudice from the 
Veteran, and as it is his burden to demonstrate any such 
prejudice, see Shinseki v. Sanders, 129 S.Ct. 1696 (2009), 
the Board may proceed with this determination.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on this portion of the claim at this time.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease prior to September 23, 2002, is denied.

A separate 10 percent disability rating for radiculopathy of 
the right lower extremity prior to September 23, 2002, is 
granted subject to regulations governing the payment of 
monetary benefits.

A separate 10 percent disability rating for radiculopathy of 
the left lower extremity prior to September 23, 2002, is 
granted subject to regulations governing the payment of 
monetary benefits.


REMAND

The Veteran suffers from two service-connected disabilities, 
lumbar disc syndrome and psychophysiologic nervous system 
reaction manifested by headaches.  The Veteran is a high 
school graduate who independently owned a greenhouse business 
from 1981.  The Veteran stated during the May 2002 personal 
hearing that he sold the business in 1999 as the pain in his 
back prevented him from carrying out the physical 
requirements of the business.  The April 2005 VA examiner 
stated that the Veteran would have difficulties doing any 
heavy work, climbing or prolonged standing and any work 
regarding repetitive bending and lifting activities.  In a 
statement from the Veteran in May 2005, he stated that he 
could not stand, sit or lie down for extended periods of time 
which greatly reduced his unemployability.  The Board 
previously denied the claim for TDIU in the January 2006 
decision finding that the Veteran's service-connected 
conditions may have affected his abilities to some degree, 
but there was no evidence that he was unable to perform an 
appreciable level of work required by employment that was not 
physically intense.  The Court found that the Board 
improperly relied upon the absence of evidence in the 2005 
medical examination and substituted its own medical opinion 
for that of the 2005 medical examiner.  The Board is bound by 
the Court's June 2008 Decision and this issue is remanded for 
an addendum to the April 2005 VA examination report for a 
more specific opinion as to effect of the Veteran's service-
connected disabilities on his employability. 

Finally, the Veteran should be afforded another VA 
examination to determine the nature and severity of the 
service-connected lumbar disc disease.  A more 
contemporaneous examination is necessary for a determination 
on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
physician who examined the Veteran in 
April 2005, if available, for an 
addendum.  If the physician is 
unavailable, or if the examiner 
determines that another examination is 
warranted, schedule the Veteran for an 
appropriate VA examination to determine 
the severity of disability caused by 
his service-connected low back and 
psychophysiologic nervous system 
reaction and to determine whether the 
Veteran's service-connected 
disabilities render him unable to 
secure and follow a substantially 
gainful occupation.  

The claims folder must be made 
available to the examiner for review 
and all indicated tests and studies are 
to be performed.

The examiner should specifically state 
whether the Veteran's service-connected 
disabilities, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

Complete rationale for any opinion 
should be provided.  

2.  Schedule the Veteran for VA 
orthopedic and neurological examinations 
to determine the current level of 
impairment due to the service-connected 
low back condition.  The claim folder 
must be made available to the examiners 
for review. 

a).  The orthopedic examination must 
include range of motion of the 
thoracolumbar spinal segment, expressed 
in degrees.  The examiner is asked to 
determine whether there is weakened 
movement, excess fatigability, 
functional loss due to pain to include 
during flare-ups or with repetitive use, 
or painful motion, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
limitation of motion. 

b).  The neurological examiner is asked 
to comment on whether the Veteran has 
incapacitating episodes of 
intervertebral disc syndrome of the 
lumbar spine, that is, whether the 
condition requires bed rest prescribed 
by a physician and treatment by a 
physician, and, if so, the duration and 
frequency of the incapacitating 
episodes. 

The neurological examiner is also asked 
to describe any neurological deficits 
attributable to the service-connected 
back condition, to include complaints of 
difficulties with both legs.   

The examiner(s) should also address the 
impact of this disability on the 
Veteran's ability to work.  

Complete rationale must be provided for 
the opinions expressed.

3.  Then, readjudicate the Veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


